Case 2:19-cv-01105-JCC Document 48 Filed 07/10/20 Page 1 of 1

Affidavit of Process Server
UNITED STATES DISTRICT COURT-WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 

(NAME OF COURT)
DISCOVERY PARK COMMUNITY ALLIANCE yg CITY OF SEATTLE, et al C19-1105-JCC
DEFENDANT/RESPONDENT CASE NUMBER

 

PLAINTIFF/PETITIONER

| Greg Schermerhorn , being first duly sworn, depose and say: that | am over the age of 18 years and
not a party to this action, and that within the boundaries of the state where service was effected, | was authorized by law to

perform said service.

q Attempted to serve Brian T. Moran, U.S. Attorney for the Western District
NAME OF PERSON / ENTITY BEING SERVED

) Amended Land Use Petition Pursuant to Land Petition Act; Petition for Review and Declaratory Judgment

Service: | serve

with (list documents
At

 

by leaving with
NAME RELATIONSHIP

( Residence

 

 

 

 

ADDRESS CITY / STATE
VI Business _700 Stewart Street, Suite 5220 Seattle, WA 98101
ADDRESS CITY / STATE
On AT
DATE TIME

C1 Inquired if subject was a member of the U.S. Military and was informed they are not.

 

Thereafter copies of the documents were mailed by prepaid, first class mail on
DATE

from

 

CITY STATE ZIP

Manner of Service:

Ci Personal: By personally delivering copies to the person being served.

€ Substituted at Residence: By leaving copies at the dwelling house or usual place of abode of the person being
served with a member of the household over the age of and explaining the general nature of the papers.

4 Substituted at Business: By leaving, during office hours, copies at the office of the person/entity being served with

the person apparently in charge thereof.
2 Posting: By posting copies in a conspicuous manner to the front door of the person/entity being served.

Non-Service: After due search, careful inquiry and diligent attempts at the address(es) listed above, | have been
unable to effect process upon the person/entity being served because of the following reason(s):

(1 Unknown at Address (1 Moved, Left no Forwarding J Service Cancelled by Litigant 7] Unable to Serve in Timely Fashion

( Address Does Not Exist VJ Other Per security quard, Federal Courthouse is locked down, no access to elevator or upper floor office suites, only letting legal messengers in to file at Bankruptcy courts

Service Attempts: Service was attempted on: (1).970203 12:22pm. unable fo gain access into courthouse (

 

 

 

DATE TIME DATE TIME
(3) (4) (5)
DATE TIME DATE TIME DATE TIME
Description:. Age Sex Race Height Weight Hair Bea Glasses
ae

 

 

SIGNATURE OF PROCESS ve
SUBSCRIBED AND SWORN to before me this 5 m day of July 4 , 20.20 py Greg Schermerhorn-~
Proved to me on the basis of satisfactory evidenS8YO' be it}e person(s) who/appeared before me.
S MMARIE >!

~

4

 
  

0
OM, A,
69 N Eyl,
otTAR 6, &
; yo z _ D3
ee 0100880

a

HI ve’

ops y,
A FM? $F TRSOR RR OES PROCESS SERVERS
My, Or ~) =

WAST >
MA an

 

Ny My

Sy ea
ro eg, 4

IGNATURE OF NOTARY PUBLIC

K,
swag
"y
Y

NOW,
N'

N
i)
KS

=

 
